By the Court

Warner, Judge.
This was an action brought on a promissory note, made by Wiley Pearce, as principal, and the defendants as his securities. Pearce was not sued in this action. The defendants relied on the plea of usury as their defence, and at the trial, offered Wiley Pearce, the principal maker of the note, as a witness to prove the usury. An obje 'lion was made to the competency of his testimony, on the ground he was interested in the event of the suit, which objection was overruled by the court, and the witness examined : and the. only question presented for our consideration *259is, the competency of the witness. — We are of the opinion the witness was incompetent for the defendants, without a release as to the costs of the suit, they being his sureties only. — 1 Greenleaf’s Ev. 465, section 395; Townsend vs. Downing, 14 East, 565; 2 Greenleaf’s Ev. 167, section 203; Hubbly vs. Brown, 16 John. Rep. 70; Edmons vs. Lowe, 15 English Common Law Rep. 250; Hall vs. Cecil, 19 Com. Law Rep. 47. The judgment of the court below must therefore be reversed, and a new trial granted.